DISMISS and Opinion Filed April 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-00420-CV

       THE ESTATE OF MAYBELLENE ANDERSON, DECEASED

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-16-01315-2

                        MEMORANDUM OPINION
                  Before Justices Schenck, Molberg, and Nowell
                           Opinion by Justice Schenck
      Before the Court is appellants’ motion asking that we withdraw their notices

of appeal. Appellants inform the Court that they no longer desire to pursue this

appeal. We construe the motion as a motion to dismiss the appeal. We grant the

motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

190420F.P05
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

THE ESTATE OF MAYBELLENE                      On Appeal from the Probate Court
ANDERSON, DECEASED                            No. 2, Dallas County, Texas
                                              Trial Court Cause No.
No. 05-19-00420-CV                            PR-16-01315-2.
                                              Opinion delivered by Justice Schenck.
                                              Justices Molberg and Nowell
                                              participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee U.S. Bank National Association as Legal
Title Trustee for Truman 2016 SC6 Title Trust recover its costs of this appeal from
appellants Jackquelyn Strickland, Erika Johnson, and Carlester Harper.


Judgment entered this 8th day of April, 2020.




                                        –2–